DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 9, 15-16, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al (US 2008/0211613).
Regarding claim 1, Lin discloses a transformer assembly (Fig. 3) comprising: a first printed circuit board (PCB) (Fig. 3, 34); a magnetic core (Fig.3, 33) positioned about the first PCB (Fig. 3); a primary winding (Fig. 3, 320b) implemented as a wire assembly and being positioned on a first side (Fig. 3, bottom side) of the PCB to interface with the magnetic core (Fig. 4B); and a secondary winding (Fig. 3, 343 [0018]) embedded within the first PCB to interface with the primary winding and the magnetic core to convert an input signal into a converted output signal (the devices is capable of this as taught in [0019]).  
Regarding claim 2, Lin further discloses that the magnetic core includes a first extending portion (Fig. 3, 333) that extends through a first opening (Fig. 3, 341) of the first PCB and the secondary winding  (Fig. 4B) and is received in an opening (Fig. 3, 321) formed in the primary winding (Fig. 3).  
Regarding claim 3, Lin further discloses that magnetic core includes a planar base member (Fig. 3, bottom of 332) from which the first extending portion extends thereform (Fig. 3).  
Regarding claim 4, Lin further discloses that the first extending portion is positioned at a center of the planar base member (Fig. 3).  
Regarding claim 5, Lin further discloses that the planar base member includes a second extending portion (Fig. 3, left extending potion of 332) and a third extending portion (Fig. 3, right extending potion of 332) positioned on opposite sides of the planar base member (Fig. 3).  
Regarding claim 6, Lin further discloses that the first PCB defines a second opening (Fig. 3, open area on left of 34) and a third opening (Fig. 3, open area on right of 34) positioned on opposite sides of the first PCB to receive the second extending portion and the third extending portion of the planar base member, respectively (Fig. 4B).   
Regarding claim 7, Lin further discloses that the magnetic core includes a first portion for being positioned directly above the primary winding (Fig. 3, 332 would have a portion directly next to 320b).  
Regarding claim 9, Lin further discloses that the wire assembly defines an opening (Fig. 3, 321) to receive a first extending portion of the magnetic core (Fig. 3).  
Regarding claim 15, the examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See MPEP §2114.  The recitation of “The transformer assembly of claim 1 is implemented in a direct current (DC) to DC converter” does not distinguish the present invention over the prior art of Lin who teaches the structure as claimed.
Regarding claim 16, Lin discloses a power conversion device (Fig. 3) comprising: a transformer assembly (Fig. 3, 3) to receive an input signal (the devices is capable of this and would require this in order to operate as intended and is therefore taught), the transformer assembly including: a first printed circuit board (PCB) (Fig. 3, 34); a magnetic core (Fig. 3, 33) positioned about the first PCB (Fig. 3);16LEAR 62733 PUSP62733-USA-1 a primary winding (Fig. 3, 320b) implemented as a wire assembly (Fig. 3, 32) and being positioned on a first side (Fig. 3, bottom of 34) of the PCB to interface with the magnetic core (Fig. 4B); and a secondary winding (Fig. 3, 343) embedded within the first PCB ([0018]) to interface with the primary winding and the magnetic core to convert the input signal into a converted output signal (Fig. 4B, [0019]).  
Regarding claim 18, Lin further discloses that the wire assembly defines an opening (Fig. 3, 321) to receive a first extending portion (Fig. 3, 333) of the magnetic core.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US 2008/0211613) in view of LEE et al (US 2012/0320505).
Regarding claim 8, Lin fails to teach the claim limitations. 
LEE teaches that the wire assembly (Fig. 6, 50) is a Litz wire ([0153]).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of LEE to the invention of Lin, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 17, Lin fails to teach the claim limitations. 
LEE teaches that the wire assembly (Fig. 6, 50) is a Litz wire ([0153]).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of LEE to the invention of Lin, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 20, Lin discloses a transformer assembly (Fig. 3, 3) comprising: a printed circuit board (PCB) (Fig. 3, 34); a magnetic core (Fig. 3, 33) positioned about the PCB (Fig. 3); a primary winding (Fig. 3, 320b) being positioned on a first side of the PCB (Fig. 3, bottom of 34) to interface with the magnetic core (Fig. 4B); and a secondary winding (Fig. 3, 343) embedded within the first PCB ([0018]) to interface with the primary winding and the magnetic core to convert an input signal into a converted output signal( Fig. 4B, [0019]).
However, Lin fails to fully teach that the wire assembly is implemented as a Litz wire.
LEE teaches that the wire assembly (Fig. 6, 50) is implemented as a Litz wire ([0153]).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of LEE to the invention of Lin, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Claims 10-12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US 2008/0211613) in view of Hachiya et al (US 2015/0116963).
Regarding claim 10, Lin fails to teach the claim limitations. 
Hachiya teaches that the embedded winding (Fig. 7, 4a-c) is implemented as a metallic foil ([0015]) that is embedded within a plurality of layers (Fig. 7, L1-L4) that form the first PCB (Fig. 7, 1).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Hachiya to the invention of Lin, in order to allow for a predetermined number of turns in the coil while suppressing heat generation (Hachiya [0020]).
Regarding claim 11, Lin, as modified by Hachiya, further teaches that the metallic foil is partitioned into a plurality of current carrying sectors (Hachiya Fig. 7, 4a/4b/4c are considered different sectors), wherein the PCB defines a plurality of segments (Hachiya Fig. 3-6, various segments on each layer) positioned on each layer of the plurality of layers (Hachiya Fig. 7), and wherein each of the plurality of segments are disposed on the same positions for each layer (Hachiya Fig. 7, each 4a-c is located in the same area).   
Regarding claim 12, Lin, as modified by Hachiya, further teaches that a first current carrying sector (Hachiya Fig. 3, 4a) is positioned on a different segment for each layer to reduce parasitic currents in the assembly (Hachiya Fig. 3-6, each 4a-4c has a different shape and therefore teaches the claim limitations).  
Regarding claim 19, Lin fails to teach the claim limitations. 
Hachiya teaches that the embedded winding (Fig. 7, 4a-c) is implemented as a metallic foil ([0015]) that is embedded within a plurality of layers (Fig. 7, L1-L4) that form the first PCB (Fig. 7, 1).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Hachiya to the invention of Lin, in order to allow for a predetermined number of turns in the coil while suppressing heat generation (Hachiya [0020]).
Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US 2008/0211613) in view of Dadafshar (US 2002/0070834).
Regarding claim 13, Lin fails to teach the claim limitations. 
Dadafshar teaches a second PCB (Fig. 5, 530) positioned above the first PCB (Fig. 5, 535) and the primary winding (Fig. 5, 525 [0034]).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Dadafshar to the invention of Lin, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities (Dadafshar [0020]).
Regarding claim 14, Lin, as modified by Dadafshar, further teach that the magnetic core surrounds at least a portion of the first PCB and the second PCB (Dadafshar fig. 5, 510/540 surrounds all PCBs and windings).  
Additional Relevant Prior Art:
Ferenez et al (US 2004/0032313) teaches relevant art in Fig. 1-4.
Herhold (US 2011/0140824) teaches relevant art in Fig. 1-3.
Li et al (US 8564394) teaches relevant art in Fig. 2-4.
Fu et al (US 220/0105461) teaches relevant art in Fig. 1-8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848